AO 106 (Rev. 04/10) Application
                 Case           for a Search Warrant
                          4:19-mj-01443                 Document 1 Filed on 08/05/19 in TXSD Page 1 of 9

                                        UNITED STATES DISTRICT COURT                                                 ,..~~-
                                                                         for the
                                                                                                                        AUG 05 2019
                                                              Southern District of Texas
                                                                                                                  David J. Bradley, Clerk of Court
                  In the Matter of the Search of                            )
          (Briefly describe the property to be searched
           or identify the person by name and address)
                                                                            )
                                                                            )           Case   No.H 19-           14 4 3M
United States Postal Service Priority Express Mail Parcel                   )
                   EJ006995172US                                            )
                                                                            )

                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr,ope.rtv to be ~earched ar,cu!ive,its la(:ation):                 .                                                       .
  united States Postal Service t-'noriry Express Mail Parcel EJ006995172US, addressed to Ashley Mitchell, 9111 Lakes
  at 610 Drive, Apt 2213, Houston, Texas 77054, currently located at 4600 Aldine Bender Rd, N Houston, TX 77315,

located in the        --------
                               Southern               District of   ------------
                                                                                Texas               , there is now concealed (identify the
person or describe the property to be seized):
  Controlled substance and/or narcotics proceeds


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                    Mevidence of a crime;
                    ~ contraband, fruits of crime, or other items illegally possessed;
                    0 property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                              Offense Description
        21 USC841(a)(1)                                Distribution of a controlled substance
        21 USC 846                                     Conspiracy


           The application is based on these facts:
        See Attached Affidavit


           l'lf    Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days:                   - - - - -
                                                                                                                                ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                WA;cam'                        ,;g=tw,
                                                                                           Kyle M. Reyes, U.S. Postal Inspector
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:
          ()~              _   ~-~JCJ/9
                                   7

City and state: _H_o_u_s_to_n_,_T_X_ _ _ _ _ _ _ __                                     Christina A. Bryan, U.S. Magistrate Judge
                                                                                                   Printed name and title
     Case 4:19-mj-01443 Document 1 Filed on 08/05/19 in TXSD Page 2 of 9



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


In the Matter of the Search of:                 §    Magistrate No.
                                                                       H19-1443M
                                                §
United States Postal Service Priority           §
Express Mail Parcels EJ002649694US              §
and EJ006995172US                               §

                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT



       I, Kyle M. Reyes, being duly sworn, state the following:


       1.      I am a Postal Inspector with the United States Postal Inspection Service

("USPIS") and have been so employed since July 2016. I have completed a twelve-week basic

training course in Potomac, Maryland, which included training in the investigation of drug

trafficking via the United States Mail. I am currently assigned to the USPIS Houston Division,

Prohibited Mail Narcotics team. I was previously a part of the USPIS Los Angeles Division,

Parcel Task Force (the "Parcel Task Force"), which was comprised of Postal Inspectors and

narcotics officers and detectives from the Los Angeles Police Department ("LAPD"). The Parcel

Task Force was responsible for investigating drugs trafficked in parcels, including via the United

States mails. I also have completed a forty-hour LAPD narcotics school training course.

       2.      I also rely upon the training and experience of other members of the USPIS

Houston Division Narcotics Team. The team is comprised of eight (8) members, three (3) of

whom have been assigned to narcotics investigations for at least three (3) years. During that

time, the USPIS Houston Division Narcotics Team has intercepted in excess of five-thousand

parcels which were found to have contained either controlled substances, the proceeds of

controlled substance sales, or money furnished or intended to be furnished in exchange for

controlled substances.
      Case 4:19-mj-01443 Document 1 Filed on 08/05/19 in TXSD Page 3 of 9




       3.      Prior to becoming a postal inspector, I was employed as a probation officer for the

County of San Bernardino, located in California, for eighteen months, where I supervised

offenders on county probation and prepared reports for the court.

       4.        The facts set forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not purport to set forth all of my knowledge of or investigation

into this matter. Unless specifically indicated otherwise, all conversations and statements

described in this affidavit are related in substance and in part only.

       5.      Experience and drug trafficking intelligence information gathered by the USPIS

have demonstrated that the U. S. Postal Service ("USPS") Priority Express Mail and Priority

Mail are frequently utilized by drug traffickers for shipping controlled substances or the proceeds

of controlled substance sales or moneys furnished or intended to be furnished in exchange for

controlled substances. Use of Priority Express Mail and Priority Mail are favored because of the

speed (Express Mail - overnight; Priority mail - two day delivery), reliability, free telephone and

Internet package tracking services, as well as the perceived minimal chance of detection. Priority

Express Mail and Priority Mail were originally intended for urgent, business to business,

correspondence. Intelligence from prior packages, which were found to contain controlled

substances or the proceeds of controlled substance sales or moneys furnished or intended to be

furnished in exchange for controlled substances, has indicated that these parcels are usually

addressed from an individual to an individual. Priority Express Mail and Priority Mail are

seldom used for individual to individual correspondence.

       6.      In an effort to combat the flow of controlled substances through the overnight

delivery services, interdiction programs have been established in cities throughout the United

States by the USPIS. These cities have been identified as known 'sources' of controlled

substances. The USP IS conducts an ongoing analysis of prior packages mailed through

                                                                                                Page2
      Case 4:19-mj-01443 Document 1 Filed on 08/05/19 in TXSD Page 4 of 9




overnight delivery services, which were found to contain controlled substances or

proceeds/payments of controlled substance sales. The analysis of prior packages, which were

found to contain controlled substances or the proceeds of controlled substance sales or moneys

furnished or intended to be furnished in exchange for controlled substances, indicated that these

parcels are usually sent from an individual to an individual. In the few cases when overnight

delivery packages containing controlled substances or the proceeds of controlled substance sales

or moneys furnished or intended to be furnished in exchange for controlled substances, have

displayed a business or company name, it has usually proven to be fictitious or used without the

owner's knowledge and consent. Additionally, this analysis has established a series of

characteristics which, when found in combination of two (2) or more, have shown a high

probability that the package will contain a controlled substance or the proceeds of controlled

substance sales or moneys furnished or intended to be furnished in exchange for controlled

substances. Information collected by the USPIS has demonstrated that the presence of these

characteristics is significant for delivery services, to include USPS Priority Express Mail, Federal

Express, and United Parcel Service. This profile includes, but is not limited to, the following

characteristics: package mailed from or addressed to a narcotic source city; package has a

fictitious return address; package addressee name is unknown at the destination address; package

sender name is unknown at the return address; package has address information which is

handwritten; package is mailed to or from a Commercial Mail Receiving Agency (CMRA);

package is addressed from an individual to an individual; phone numbers listed on the package

are not related to the listed parties or are not in service; packages are wrapped and/or heavily

taped; frequency of the mailings is inconsistent with normal use absent a business relationship;

and the ZIP Code from where the package is mailed is different than the ZIP Code used in the

return address.




                                                                                                   Page3
      Case 4:19-mj-01443 Document 1 Filed on 08/05/19 in TXSD Page 5 of 9




       7.      The USPIS analysis of prior narcotics packages mailed through overnight delivery

services has consistently shown that the identification of source cities has proven to be one of

several reliable characteristics used in identifying suspect parcels. This analysis has also

demonstrated that narcotics parcels originating from states other than source locations have been

consistently found to contain designer drugs, such as Ecstasy, GBL, GHB, Anabolic Steroids,

and other similar controlled substances. Generally such designer drugs are not organic and are

the product of a laboratory process.

       8.      This affidavit is made in support of an application for a Federal search warrant to

search USPS Priority Express Mail Parcels EJ002649694US ("Subject Parcel 1") and

EJ006995172US ("Subject Parcel 2"), collectively ("the PARCELS") described more

particularly as follows:


Subject Parcel 1:


               Sender:                        "Shay King
                                              3434 Laurens Road Apt 534
                                              Greenville, SC 29607"

               Addressee:                     "Tyler M.
                                              515 AS. Fry Rd STE 181
                                              Katy, TX 77450"

Size/Dimensions:         Brown cardboard box
                         Approximately 16.5" x 16.5" x 13"

               Postmarked:                   July 31, 2019

               Postmark Origin:               29606

               Postage Amount:                $163.00

               Weight:                        22b. 10 oz.




                                                                                               Page4
      Case 4:19-mj-01443 Document 1 Filed on 08/05/19 in TXSD Page 6 of 9



Subject Parcel 2:
               Sender:                        "Jareed Pleasant
                                              115-100 222 St
                                              Cambria Heights, N. Y. 11411"

               Addressee:                     "Ashley Mitchell
                                              9111 Lakes At 610 Drive Apt 2213
                                              Houston, TX 77054"

Size/Dimensions:         White USPS Priority Express Mail Box
                         Approximately 15" x 13" x 3"

               Postmarked:                    July 31, 2019

               Postmark Origin:               11003

               Postage Amount:                $55.55

               Weight:                        3b. 5 oz.




       9.      Prior investigations conducted by Postal Inspectors have identified Houston, TX

and its surrounding areas, including Katy, as both a destination area as well as a source city for

controlled substances and the proceeds from the sale of controlled substances. Your Affiant

knows that the cities of mailing, Greenville, SC, and Cambria Heights, NY, have been

designated as a source city/area for narcotics and controlled substances or a source city for the

moneys furnished or intended to be furnished towards the purchase of controlled substances.

       10.     On August 1, 2019, Affiant discovered the PARCELS while at the North Houston

Processing and Distribution Center ("N HOU P&DC") and noticed the following:

               a.        Subject Parcel 1 was mailed from South Carolina to the Katy delivery

address, which met the aforementioned profiles. A review of Subject Parcel 1, noted that it bore

several characteristics indicative of a parcel which likely contained a controlled substance or

moneys furnished or intended to be furnished towards the purchase of controlled substances.

Subject Parcel 1 had the following characteristics: Subject Parcel 1 was mailed utilizing Priority

                                                                                                  Pages
      Case 4:19-mj-01443 Document 1 Filed on 08/05/19 in TXSD Page 7 of 9




Express Mail service from a known narcotics destination city, Greensville, SC, to a known

source/destination city, Katy, TX; was mailed person to person; has address information which is

handwritten; package is heavily taped.

               b.      Subject Parcel 2 was mailed from New York to the Houston delivery

address, which met the aforementioned profiles. A review of Subject Parcel 2, noted that it bore

several characteristics indicative of a parcel which likely contained a controlled substance or

moneys furnished or intended to be furnished towards the purchase of controlled substances.

Subject Parcel 2 had the following characteristics: Subject Parcel 2 was mailed utilizing Priority

Express Mail service from a known narcotics destination city, Cambria Heights, NY, to a known

source/destination city, Houston, TX; was mailed person to person; has address information

which is handwritten; package is heavily taped

       11.     On August 1, 2019, Affiant conducted an open records query of the sender

information listed on Subject Parcel 1 which revealed "3434 Laurens Road Apt 534, Greenville,

SC 29607" is a valid delivery address, but the name "Shay King" is not associated with the

address. Affiant conducted an open records query of the recipient information listed on Subject

Parcel 1 which revealed "515 AS. Fry Rd STE 181, Katy, TX 77450" is a valid delivery address,

but the name "Tyler M." is not associated with the address.

       12.     On August 1, 2019, Affiant conducted an open records query of the sender

information listed on Subject Parcel 2 which revealed "115-100 222 St, Cambria Heights, N.Y.

11411" is a valid delivery address, but the name "Jareed Pleasant" is not associated with the

address. Affiant conducted an open records query of the recipient information listed on Subject

Parcel 2 which revealed "9111 Lakes At 610 Drive Apt 2213, Houston, TX 77054" is a valid

delivery address, but the name "Ashley Mitchell." is not associated with the address.




                                                                                                  Page6
      Case 4:19-mj-01443 Document 1 Filed on 08/05/19 in TXSD Page 8 of 9




       13.     On, August 1, 2019, United States Postal Inspector Sophia Curtis ("PI Curtis")

obtained the assistance of Officer Peter Esbrandt, a Canine Officer ("K9") with the Houston

Police Department ("HPD") and certified handler of K9 Airus ("Airus"). Officer Esbrandt and

Airus are certified as a team in the detection of controlled substances. Officer Esbrandt and Airus

received their certification through the National Narcotic Detector Dog Association (NNDDA).

Airus has numerous hours of training in the detection of controlled substances such as

Marijuana, Cocaine, Methamphetamine, MDMA and Heroin. Airus has successfully alerted on

concealed controlled substances in numerous prior cases, which has led to the arrest of numerous

suspects for drug law violations. Airus was last certified on July, 29 2019. Upon Offo;er

Esbrandts' arrival, Airus was allowed to examine two separate rooms, each with four (4) boxes

in them which had been placed on the floor in an area known not to be contaminated with the

odor of controlled substances. Three of the boxes in each room were "dummy" boxes (boxes

containing no suspected controlled substances, in fact empty boxes) and the fourth one was

Subject Parcel 1 and Subject Parcel 2. Airus conducted an exterior examination of all four (4)

packages in each room. Officer Esbrandt advised PI Curtis that Airus indicated a positive alert

to the presence of a controlled substance scent coming from within Subject Parcel 1 and Subject

Parcel 2.

       14.     Based on the facts set forth above, there is probable cause to believe that The

Subject Parcel contains one or more controlled substances, drug paraphernalia, proceeds of

controlled substance sales or moneys furnished or intended to be furnished in exchange for

controlled substances, and material relating to the distribution of same. In the past, all of the

above factors have been indicative of packages which contained illegal controlled substances or

the proceeds of controlled substance sales or moneys furnished or intended to be furnished in

exchange for controlled substances. The parcels are currently in the custody of your Affiant.

Affiant, therefore, seeks the issuance of a search warrant for the seizure of these parcels, and the




                                                                                                    Page7
     Case 4:19-mj-01443 Document 1 Filed on 08/05/19 in TXSD Page 9 of 9




contents contained therein and to search for evidence of a crime and fruits of crime, in violation

of Title 21, United States Code, Sections 841(a)(l), and 846.




                                                     f:llleye~
                                                     U.S. Postal Inspector


Subscribed and sworn to before me at Houston, Texas, on this     ~       day of August, 2019 and
I find probable cause.




                                                     United States Magistrate Judge




                                                                                               Page8
